DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/9/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US Pub 2003/0191371) in view of Branch et al. (US Patent 6,945,933).
With respect to claim 1, Smith discloses a retractor (see figures 1, 2 and 11-12 below) for spinal surgery configured for insertion into a skin incision (paragraph 3), comprising: a first retractor body (fig 1, 22), which has a semi-cylindrical shape (shown in fig 2, 23) and in which a space is formed to accommodate a plurality of sleeves (paragraph 33, sequentially dilated by one or more dilators), the retractor body configured such that, a lower end (fig 1, 24)thereof is configured to be inserted into the skin incision site; a second retractor body (fig 1, 42), which has the same shape as that of the first retractor body (fig 2) and is rotatably coupled to the first retractor body, and thereby accommodate the sleeves along with the first retractor body (fig 1); a pair of hinge units (connection points for pins 30a and 30b), which are mounted on an upper part of the first retractor body and the second retractor body, and in which an end of the first retractor body and an end of the second retractor body are hinged together by a connecting pin (fig 1, 30a and 30b); a flange (fig 1, 28 and 48) which is coupled to the pair of hinge units on an upper part of the first retractor body and the second retractor body, and on which at least one holding device (fig 11, 60) is mounted (fig 12, 60 mounted on the flange); and pressing members (fig 1, 40 and paragraph 27, brackets 40 can be on both retractor body members) which are disposed in a direction perpendicular (at 90 degrees around the circular opening to the hinge units) to the pair of hinge units on the upper part of the flange to face each other (paragraph 27) and which upon pressing allow the lower parts of the first retractor body and the second retractor body to become widely apart (paragraph 27 allow for percutaneous manipulation), wherein the holding device is formed in the form of a rod (fig 11, 64) that is connected to the flange that is coupled to the pair of hinge units (fig 12 show the holding unit in a connected state to the flange), the pressing members extend in an opposite direction to the hinge from the upper portion of the flange (fig 1, 40 is attached at the upper portion of the flange) and is formed in the form of a plate shape (Fig 1, 40), wherein the pressing members comprises a connecting groove (see fig 2 below) which is formed on a surface of the plate and used for connecting an additional device thereto (paragraph 27, . With respect to claim 2, Smith discloses wherein both ends of the first retractor body and the second retractor body are assembled through the hinge units in a superimposed manner (fig 1 the bodies are superimposed at the hinge units).

    PNG
    media_image1.png
    743
    728
    media_image1.png
    Greyscale

	With respect to claim 1, Smith discloses the claimed invention except for further comprising a tapered part, which is formed at a lower end of the first retractor body and the second retractor body and configured to induce the insertion of the first retractor body and the second retractor body into the skin incision site.
Branch et al. discloses a retractor (fig 3) further comprising a tapered part (fig 3, 24 and 44), which is formed at a lower end of the first retractor body (fig 3, 22) and the second retractor body (fig 3, 42) and configured to induce the insertion of the first retractor body and the second retractor body into the skin incision site (col. 2 ll. 56) to make it easier to facilitate insertion (col. 2, ll. 56).

    PNG
    media_image2.png
    598
    422
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Smith to include further comprising a tapered part, which is formed at a lower end of the first retractor body and the second retractor body and configured to induce the insertion of the first retractor body and the second retractor body into the skin incision site in view of Branch in order to make it easier to facilitate insertion.
Response to Arguments
Applicant’s arguments, see remarks, filed 5/9/2022, with respect to the U.S.C. 112 rejection of claims 1-3 have been fully considered and are persuasive.  The U.S.C. 112 rejection of claims 1-3 has been withdrawn. 
Applicant’s arguments, with respect to the claim objection of claim 1 have been fully considered and are persuasive.  The claim objection of claim 1 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The applicant argues that Smith does not disclose a taper at its lower end the rejection above teaches modifying Smith to include a taper at its lower end by Branch by including the bevel of Branch to facilitate insertion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J COTRONEO whose telephone number is (571)270-7388. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.J.C/               Examiner, Art Unit 3773                                                                                                                                                                                         	/EDUARDO C ROBERT/               Supervisory Patent Examiner, Art Unit 3773